Citation Nr: 0816416	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-09 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
ingrown toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
Jurisdiction over the case was subsequently transferred to 
the RO in Boston, Massachusetts.

The appellant presented testimony in June 2006 at a Travel 
Board hearing chaired by a Veterans Law Judge who is no 
longer employed by the Board.  A transcript of the hearing is 
associated with the veteran's claims folders.  

When this case was before the Board in October 2006, it was 
decided in part and remanded in part.  It is now before the 
Board for further appellate action.  

In March 2008, the veteran was informed that the Veterans Law 
Judge who chaired the June 2006 hearing is no longer employed 
by the Board.  He was also informed of his options for 
another Board hearing.  He thereafter informed the Board that 
he did not want another Board hearing. 


REMAND

In the Board's October 2006 remand, the Board ordered that 
the originating agency determine whether the veteran's claim 
may be granted, including consideration of whether a separate 
rating is warranted for each foot.  The originating agency 
failed to consider whether a separate rating is warranted for 
each foot and instead readjudicated the veteran's claim as 
bilateral ingrown toenails.

Although the veteran was afforded a VA examination in June 
2007, the examiner did not fully address the scars on the 
veteran's right and left great toes that were due to a 
procedure to correct ingrown toenails.  The examiner noted 
that the veteran has discomfort in his toes but denied that 
the veteran had tenderness of his toes.  The examiner should 
state whether the scars are painful, unstable, or associated 
with underlying soft tissue damage.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his ingrown toe nails 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination by a podiatrist to 
determine the current degree of severity 
of his ingrown toe nails of both feet.  
The examiner should describe any scars 
associated with the ingrown toe nails and 
specifically indicate whether there is 
objective evidence of pain, tenderness or 
instability of the scars.  Also, the 
examiner should provide the measurements 
of the scars.

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of the record and specifically 
consider whether separate ratings are 
warranted for each foot.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



